    Case 2:19-cv-06599-TJH-GJS Document 104 Filed 03/01/21 Page 1 of 1 Page ID #:750


                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
                                            CIVIL MINUTES - GENERAL


Case No.          CV 19-6599-TJH(GJSx)                                            Date     MARCH 1, 2021


Title     Craig Cunningham v. GHS Interactive Security, LLC.,


Present: The Honorable             TERRY J. HATTER, JR., UNITED STATES DISTRICT JUDGE



                  YOLANDA SKIPPER                                              NOT REPORTED
                          Deputy Clerk                                           Court Reporter


                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                            None Present                                         None Present



Proceedings:          IN CHAMBERS-ORDER AND NOTICE TO ALL PARTIES


        Counsel are hereby notified that pursuant to the Judge's directive, the Request to dismiss plaintiff's
        complaint and GHS Interactive Security, LLC's counterclaim [102] is hereby granted and dismissed with
        prejudice.


        This order does not affect the cross-complaint filed by defendant GHS Interactive Security, LLC.


        IT IS SO ORDERED.




        cc: all parties




        CV-90                                       CIVIL MINUTES - GENERAL            Initials of Deputy Clerk ys
